 



Exhibit 10.2
Agreement to Establish a Rule 10b5-1 Selling Plan
     This Agreement to Establish a Rule 10b5-1 Selling Plan (this “Selling
Plan”), dated August 2, 2006, between THE TY DYLAN BARD OTTO TRUST CREATED APRIL
7, 1998 (the “Seller”), and RBC DAIN RAUSCHER INC. (the “Broker”).
     WHEREAS, Seller desires to enter into this Selling Plan to sell shares of
common stock, par value $0.01 per share (the “Stock”), of Deckers Outdoor
Corporation (the “Issuer”) in accordance with the terms set forth on Annex A
hereto;
     WHEREAS, Seller desires to engage Broker to effect sales of shares of Stock
in accordance with this Selling Plan; and
     WHEREAS, Issuer has provided its consent as provided in Annex B hereto.
     NOW, THEREFORE, the Seller and Broker hereby agree as follows:
1. Broker shall effect all sales (each a “Sale”) of Stock under this Selling
Plan in accordance with it terms, including those terms set forth on Annex A.
2. Seller understands that Broker may not be able to effect a Sale in the event
of: (i) a market disruption; (ii) a legal, regulatory or contractual restriction
applicable to Issuer or Broker; (iii) the receipt by Broker of written notice
from counsel for the Issuer advising it that this Selling Plan is no longer in
effect, or alternatively, that Sales to be made under this Selling Plan are
suspended until further notice. If any Sale cannot be executed as required by
this Selling Plan for any of these reasons, Broker shall effect such Sale as
promptly as practical after the cessation or termination of any market
disruption, restriction, or suspension described above, or as promptly as
possible after receipt of written affirmation of the continuing effect or
validity of this Selling Plan or an amended or substituted Selling Plan.
3. Seller represents and warrants that, as of the date hereof, he is not aware
of material, nonpublic information with respect to the Issuer or any securities
of the Issuer (including the Stock) and is entering into this Selling Plan in
good faith and not as part of a plan or scheme to

-1-



--------------------------------------------------------------------------------



 



evade the prohibitions of Rule 10b-5 and Rule 10b5-1 under the Securities
Exchange Act of 1934 (the “Exchange Act”).
4. It is the intent of the parties that this Selling Plan comply with the
requirements of Rule l0b5-1(c)(1) under the Exchange Act and that this Selling
Plan shall be interpreted to comply with the requirements of Rule 10b5-1(c)(1).
5. Where applicable, Broker agrees to effect all Sales in accordance with the
manner of sale requirements of Rule 144 under the Securities Act of 1933, and in
no event shall Broker effect any Sale if such Sale would exceed the then
applicable volume limitation under Rule 144, assuming that Sales effected by
Broker for Seller under this Selling Plan are the only sales subject to that
limitation. Seller agrees not to take, and agrees to cause any person or entity
with which he or she would be required to aggregate sales of Stock pursuant to
paragraph (a)(2) or (e) of Rule 144 not to take, any action that would cause the
Sales not to comply with Rule 144. Broker will be responsible for completing and
filing on behalf of Seller the required Form 144.
6. Seller agrees to make all filings, if any, required under Sections 13(d),
13(g) and 16 of the Exchange Act.
7. Seller agrees to identify to Broker all orders or instructions that will or
could result in Sales under this Selling Plan as “Rule 10b5-1 Orders” or
“Rule 10b5-1 Instructions” and understands and further agrees that he may not
amend, substitute or otherwise alter any such Order or Instruction without the
prior written permission of Issuer, which written permission shall be provided
to Broker directly from Issuer. Seller further understands and agrees that he
bears all legal and regulatory risks associated with any such amendment,
substitution or alteration.
8. Seller understands and acknowledges that this is his Selling Plan, further
represents that he has had full opportunity to consult with his legal counsel
with respect to the validity of this Selling Plan, and that he is not relying on
Broker for such counsel.
9. This Selling Plan shall terminate when Issuer’s insider trading policies are
no longer in effect with respect to Seller, and Seller agrees to promptly advise
Broker upon occurrence of such event.

-2-



--------------------------------------------------------------------------------



 



10. This Selling Plan may be suspended or terminated by Seller at any time upon
five (5) business days prior written notice sent to Broker. Seller agrees that
Seller shall not terminate this Selling Plan except upon consultation with
Seller’s own legal counsel.
11. This Selling Plan shall be suspended or, at Broker’s option, terminated,
within five (5) business days of receipt by Broker of written notice from the
Issuer of the occurrence of a legal, contractual or regulatory restriction that
is applicable to Seller, including, but not limited to, any restriction related
to a merger or acquisition of Issuer or a stock offering requiring an affiliate
lock-up.
12. This Selling Plan, shall be governed by and construed in accordance with the
laws of the State of California and may be modified or amended only by a writing
signed by the parties hereto.
13. Proceeds from each Sale effected under the Selling Plan will be delivered to
Seller’s account with Broker on a normal three (3) day settlement basis, less
any commission or other expenses of sale to be paid to Broker.
14. This Selling Plan constitutes the entire agreement between the parties with
respect to this Selling Plan and supersedes any prior agreements or
understandings with regard to the Selling Plan.
15. All notices under this Selling Plan shall be sent by facsimile or certified
mail as follows:
If to Seller:
The Ty Bard Otto Trust created April 7, 1998
495-A S. Fairview Avenue
Goleta, CA 93117
Attn: Douglas B. Otto
If to Broker:
RBC Dain Rauscher Inc.
2 Embarcadero Center, Suite 1200
San Francisco, CA 94111

-3-



--------------------------------------------------------------------------------



 



16. This Selling Plan may be executed in counterparts, each of which shall be
deemed an original.
17. If any provision of this Selling Plan is or becomes inconsistent with
applicable present or future law, rule or regulation, including Rule 10b5-1,
that provision will be deemed modified or, if necessary, rescinded in order to
comply with the relevant law, rule or regulation.

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have signed this Selling Plan as of the date
first written above.

            THE TY DYLAN BARD OTTO TRUST
CREATED APRIL 7, 1998
      By:   /s/Douglas B. Otto         Name:   Douglas B. Otto        Title:  
Trustee        RBC DAIN RAUSCHER INC.
      By:   /s/ Justin James         Name:   Justin James        Title:   Vice
President – Sales Trader   

-5-



--------------------------------------------------------------------------------



 



         

Annex A
to
Agreement to Establish a Rule10b5-1 Selling Plan
Deckers Outdoor Corporation (“Deckers”)
This is Annex A to the Selling Plan between Seller and Broker dated August _2_,
2006. The provisions hereof are incorporated into the Selling Plan and made a
part thereof.

  1.   Beginning on August _2_, 2006, and on the first (1st) trading day (a
“Trading Day” is any day on which Deckers Stock trades on the Nasdaq National
Market) of each quarter thereafter, Broker shall effect sales of Deckers Stock
for Seller as follows:

  a.   5,000 shares of Deckers Stock at a limit price of at least $20.00 per
share;     b.   an additional 5,000 shares of Deckers Stock at a limit price of
at least $30.00 per share;     c.   an additional 10,000 shares of Deckers Stock
at a limit price of at least $40.00 per share;     d.   an additional 10,000
shares of Deckers Stock at a limit price of at least $50.00 per share;     e.  
an additional 10,000 shares of Deckers Stock at a limit price of at least $60.00
per share; and     f.   an additional 10,000 shares of Deckers Stock at a limit
price of at least $70.00 pre share.

  2.   If, consistent with ordinary principles of best execution or for any
other reason, Broker cannot effect all sales as set forth above (hereafter, a
“Shortfall”), Broker shall sell the Shortfall as soon as practicable (consistent
with the limit prices and quantities set forth above) in accordance with
ordinary principles of best execution.

  3.   The pricing guidelines outlined in paragraph 1. above shall be followed
each quarter; provided however, that:

  a.   If Deckers Stock price is such that the above formula results in no sales
being made for an entire calendar quarter, then the limit prices in paragraphs
1(a) – (f) above shall all be reduced by $2.00 for the next succeeding Sell Date
and shall continue at these new reduced levels for all subsequent quarters; and

  b.   The limit price reducing feature in paragraph 3(a) above shall be
repeated each quarter that no sales occur, which may result in further limit
price reductions; provided however, that

  c.   The limit price in paragraph 1(a) shall not be reduced below $15.00 per
share; the limit price in paragraph 1(b) shall not be reduced below $25.00 per
share; the limit price in paragraph 1(c) shall not be reduced below $35.00 per
share; the limit price in paragraph 1(d) shall not be reduced below $45.00 per
share; the limit price in paragraph 1(e) shall not be reduced below $55.00 per
share; and the limit price in paragraph 1(f) shall not be reduced below $65.00
per share.

  4.   The Selling Plan shall terminate on June 30, 2008.

-6-



--------------------------------------------------------------------------------



 



  5.   All limit prices above are net of commissions to the Broker.     6.   The
share amounts and limit prices set forth in paragraph 1 above shall be
appropriately increased or decreased to reflect any stock splits and
recapitalizations.     7.   Subject to the conditions of paragraphs 1 through 7
above, Broker is granted absolute discretion to determine how, when and whether
to sell Shares under the Plan. Apart from the instructions set forth in the
Plan, Seller shall not exercise any influence over how, when or whether to
effect sales of Shares under the Plan, whether through communications with
Broker or otherwise.

* * *
The undersigned have signed this Annex A as of the date of the Selling Plan.
Dated: August 2, 2006

THE TY DYLAN BARD OTTO TRUST
CREATED APRIL 7, 1998


         
By:
  /s/Douglas B. Otto    
 
       
 
  Name: Douglas B. Otto    
 
  Title: Trustee    

RBC DAIN RAUSCHER, INC.

         
By:
  /s/ Justin James    
 
       
 
  Name: Justin James    
 
  Title: Vice President – Sales Trader    

-7-



--------------------------------------------------------------------------------



 



Annex B
to
Agreement to Establish a Rule10b5-1 Selling Plan
1. Deckers Outdoor Corporation (the “Issuer”) represents that it has
pre-cleared, as permitted under its insider trading policy, the Agreement to
Establish a Rule 10b5-1 Selling Plan dated August _2_, 2006 (the “Selling Plan”)
between THE TY DYLAN BARD OTTO TRUST CREATED APRIL 7, 1998 (“Seller”) and RBC
DAIN RAUSCHER INC. relating to the common stock, par value $0.01 per share, of
the Issuer.
2. Pre-clearance of the Selling Plan constitutes permission only under the
Issuer’s insider trading policy. In no event will Issuer or any of its officers,
employees, directors or agents be responsible for Seller’s compliance with
applicable securities laws.
Dated: August 7, 2006
Deckers Outdoor Corporation

         
By:
  /s/ Zohar Ziv    
 
       
 
  Zohar Ziv, Chief Financial Officer and Executive Vice President of Finance and
Adminstration    
 
  Print Name and Title    

-8-